               Case 1:19-cv-11104-RA Document 6 Filed 02/06/20 Page 1 of 2

                                                                   Sheehan & Associates, P.C.
                                    505 Northern Blvd Ste 311        tel. 516.303.0552  fax 516.234.7800
                                     Great Neck NY 11021-5101               spencer@spencersheehan.com

                                                                     February 6, 2020
   District Judge Ronnie Abrams
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, NY 10007
                                                             Re:    1: 19-cv-11104-RA
                                                                    Cummings v. Topco Associates, LLC
   Dear District Judge Abrams:

           This office represents the plaintiff. In accordance with your Honor's Individual Rules of
   Practice in Civil Cases, plaintiff requests an adjournment or extension of the Initial Conference.

            The original date for the Initial Conference is Friday, February 14, 2020 and the submission
   of the joint letter is to be filed no later than Friday, February 7, 2020. There have been no previous
   requests for adjournment or extension of this date. No previous request was granted or denied.

           Defendant consents to and joins plaintiff in the present request. The reason for this request
   is because the parties are in negotiation for defendant to accept service of process. Plaintiff
   anticipates defendant will execute a waiver of service within the next two to three weeks. Plaintiff
   requests an adjournment of at least forty-five (45) days so that defendant can sign and return the
   waiver of service, evaluate the case and discuss it with the undersigned in advance of the date by
   which defendant's answer or response to the complaint is due. This request is submitted at least 48
   hours prior to the Initial Conference. Thank you.

                                                                     Respectfully submitted,

                                                                     ls/Spencer Sheehan
                                                                     Spencer Sheehan




Application granted. The initial conference scheduled for
February 14, 2020 is hereby adjourned to April 10, 2020 at
12:00 p.m. The joint letter and proposed case
management plan shall be filed no later/('hrApril 3, 2020.                 USDC-SDNY

so ORDERED.                           I y_                                 DOCUMENT
                                                                           ELECTRO~ICALL Y FILED
                                                                           DOC#:
                             Hon. Ronnie Abrams                                    -------,.----:----
                             2/6/2020
